DETAILED ACTION
1.	Claims 1-22 have been presented for examination. 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 9/3/21 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the Examiner has considered the IDS as to the merits.
Response to Arguments
4.	Applicant's arguments filed 9/3/21 have been fully considered but they are not persuasive. 
i)	As per claim 1, Applicants argue “that nowhere does Malik disclose a respective index value that quantifies inclusion of a finite element in a fiber-reinforced component, let alone the full feature of claim 1 above. Applicant respectfully requests that should the rejection be maintained, the Office identify what exactly in Malik is being interpreted as "a respective index value that quantifies inclusion of the finite element in a fiber-reinforced component."” As noted in the previous office action and MAINTAINED here Malik in [357] recites, “ABAQUS explicit solver was used to perform the finite element simulations to find the effect of variations in all the input variables one at a time on the absorbed impact energy.  The amount of energy absorbed varies significantly for the variations in the thickness of a single layer, number of layers, stacking sequence and the material properties that have significant effect were the tensile strength of the layer in the fiber direction, fracture toughness of the laminate in the tensile loading in the longitudinal direction and to some extent the elastic modulus of the transverse direction has effect on the absorbed impact energy.” The prior art recitation of input variables reads on the respective index value and the recitation of a finite element simulation reads on the finite element and the material properties of the, “[0002] This invention relates to a method and apparatus for characterizing composite materials,” reads on the fiber-reinforced component, as recited. See also the middle of Figure 1. Therefore the prior art rejection is MAINTAINED.
ii)	As per claim 1, Applicants argue that “Nowhere does Malik mention anything about a respective vector specifying a direction of a fiber within a finite element, or about finite elements along a longitudinal axis of a fiber of a component. Applicant notes that the fact that a particular portion of Malik paragraph [0357] highlighted by the Office - tensile strength of the layer in the fiber direction, fracture toughness of the laminate in the tensile loading in the longitudinal direction and to some extent the elastic modulus of the transverse direction has effect on the absorbed impact energy - happens to include the phrases "in the fiber direction" and "longitudinal direction," this does nothing to disclose, teach or suggest a vector specifying a direction of a fiber within a finite element, or a plurality of finite elements along a longitudinal axis of a fiber of a component.” Applicant's arguments are unpersuasive because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant's arguments are further unpersuasive because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Therefore the prior art rejection is MAINTAINED.
iii)	As per claim 1, Applicants further argue that “the fact that this sentence happens to include the phrase "Young's modulus" does nothing to disclose, teach or suggest computing respective values of a Young's modulus property for finite elements along the longitudinal axis of the fiber. Moreover, as noted above, nowhere does Malik mention anything about index values quantifying inclusion of finite elements in fiber-reinforced components - let alone performing computations based on such index values.” However the Examiner notes that the recitation of the Young’s modulus specifically “in the y-z symmetry plane…in the perpendicular direction” reads on the recited longitudinal axis of the fiber. Therefore the prior art rejection is MAINTAINED.
iv)	As per claim 1, Applicants further argue that “Nowhere does the cited portion of paragraph [0218] mention anything about a set of one or more inputs based on the Young's modulus property values, or about providing such inputs to an FEA simulation. Applicant respectfully requests that should the rejection be maintained, the Office identify what exactly in Malik is being interpreted as providing an FEA simulation with inputs that are based on Young's modulus property values.” As noted in sections i-iii above each of these limitations are cited and explained by the Examiner and once again Applicant's arguments are unpersuasive because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant's arguments are further unpersuasive because they do not clearly point out the patentable novelty which he or she thinks the claims present MAINTAINED.
	v)	As per claim 1, Applicants subsequent arguments all refer back to the same arguments addressed above and are therefore addressed by the Examiners responses above as well. These arguments further apply to similar arguments in claims 8, 16, and 21. Therefore the prior art rejection is MAINTAINED.
	vi)	As per claim 8, Applicants argue “Nowhere do these paragraphs mention output from an execution of an FEA simulation, let alone determining a shape of a component and an orientation of a fiber of the component based on such output.” The Examiner notes the citation of Malik “[0041] In such a method, the input data of the composite material may include any of the following: a stacking sequence of layers in the composite material; a layer thickness; a number of layers in the composite material; an orientation angle of the layers in the composite material; and a material composition of the layers in the composite material.” “[0530] However, other data relating to the composite material may be input into the artificial neural network for computation that is required so as to predict an impact resistance of the composite material, as previously discussed.  For example, the artificial neural network may receive data relating to dimensional information of each layer in the composite material, dimensional information of the composite material as a whole, and/or the shape and structure of the composite material.” The Examiner notes the precise terms of orientation angle and shape in the prior art and claims and also notes at least Figure 35 showing input of this sample data and receiving data output, see Figure 20, elements 22 and 24. Therefore the prior art rejection is MAINTAINED.
	vii)	As per claim 8, Applicants subsequent arguments all refer back to the same arguments addressed above and are therefore addressed by the Examiners responses above as well. Therefore the prior art rejection is MAINTAINED.
	viii)	As per claim 21, Applicants argue “that Malik discloses in paragraph [0176] the feature of claim 21 identifying, from one or more outputs of the executed FEA simulation, respective strain energy values for each of the finite elements. In particular, the Office cited the following portion of paragraph [0176]: "Sensitivity analysis is a tool employed in engineering problems to identify the influence of input parameters on the state variables such as displacements, stresses, strains and temperature etc. The result of sensitivity analysis is the identification of a limited set of state or input variables that have greater influence on the output of the system." (emphasis by the Office) Applicant respectfully submits that nowhere does Malik mention anything about strain energy values for finite elements, let alone the full feature above. Applicant notes that just because paragraph [0176] happens to include the word "strain," this does nothing to disclose, teach or suggest identifying respective strain energy values for a plurality of finite elements from outputs of an executed FEA simulation.” As recited in Malik above “state variables such as displacements, stresses, strains and temperature etc.” are influenced by “input parameters.” The Examiner notes that Malik inputs and outputs shape data, see at least [0035] “It is known from these studies that the impact response of composite plates depend upon the size, shape, mass and velocity of the impactor, also the impact response is the characteristic of the material and geometric properties of the composite plate or shell itself.” The Examiner also notes the explicit recitation of the geometric properties of the material, e.g. its shape, in conjunction with its strain energy values as per paragraphs [0294]-[310]. Therefore the prior art rejection is MAINTAINED.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	Claims 1-22 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being clearly anticipated by Malik et al. U.S. Patent Publication No. 2015/0170022, hereafter Malik.

Regarding Claim 1: The reference discloses A method comprising: 
associating each of a plurality of finite elements of a physical design space with a respective index value that quantifies inclusion of the finite element in a fiber-reinforced component; (Malik. [357], “ABAQUS explicit solver was used to perform the finite element simulations to find the effect of variations in all the input variables one at a time on the absorbed impact energy.  The amount of energy absorbed varies significantly for the variations in the thickness of a single layer, number of layers, stacking sequence and the material properties that have significant effect were the tensile strength of the layer in the fiber direction, fracture toughness of the laminate in the tensile loading in the longitudinal direction and to some extent the elastic modulus of the transverse direction has effect on the absorbed impact energy.”)
associating, for each of the finite elements along a longitudinal axis of a fiber of the component, a respective vector specifying a direction of the fiber within the finite element; (Malik. [357], “ABAQUS explicit solver was used to perform the finite element simulations to find the effect of variations in all the input variables one at a time on the absorbed impact energy.  The amount of energy absorbed varies significantly for the variations in the thickness of a single layer, number of layers, stacking sequence and the material properties that have significant effect were the tensile strength of the layer in the fiber direction, fracture toughness of the laminate in the tensile loading in the longitudinal direction and to some extent the elastic modulus of the transverse direction has effect on the absorbed impact energy.”)
computing, based on the index values, respective values of a Young's modulus property for finite elements along the longitudinal axis of the fiber; (Malik, “[0218] Hooke's law for transversely isotropic materials defines five independent elastic constants, which are the Young's modulus and Poisson's ratio in the y-z symmetry plane, Young's modulus and Poisson's ratio in the perpendicular direction and the shear modulus in the perpendicular direction.”)
providing a set of one or more inputs to a Finite Element Analysis (FEA) simulation for execution by the FEA simulation, the set of one or more inputs based on the Young's modulus property values; (Malik, [216], “[0218] Hooke's law for transversely isotropic materials defines five independent elastic constants, which are the Young's modulus and Poisson's ratio in the y-z symmetry plane, Young's modulus and Poisson's ratio in the perpendicular direction and the shear modulus in the perpendicular direction.”)
updating, by a computer system, the index values based on a first set of one or more outputs of the FEA simulation; (Malik. “[0295] In general, the sensitivity analysis is performed by varying one input variable at a time and observing its effect on the overall output.  Let's denote the independent variables or the input variables with Xi and the vector X denotes the set of these variables.”)
(Malik. “[0295] In general, the sensitivity analysis is performed by varying one input variable at a time and observing its effect on the overall output.  Let's denote the independent variables or the input variables with Xi and the vector X denotes the set of these variables.”)
determining, by the computer system, a shape for the component and an orientation of the fiber based on the updated index values and the updated vectors. (Malik. “[0209] FIG. 4 illustrates a layup plot and material orientation of the composite plate.  The layers are defined as symmetric about the middle plane, and hence only the half number of layers are defined and using the option in ABAQUS of symmetric plies.  The layers are defined such that the primary direction of fibers is coincident with the global x-axis, these layers and the orientation may be visualized as represented in FIG. 4.”)

Regarding Claim 2: The reference discloses The method of claim 1 wherein the set of one or more inputs comprises respective directional stiffness values for the plurality of finite elements, and wherein the directional stiffness values are based on the Young's modulus property values. (Malik, [216], “[0218] Hooke's law for transversely isotropic materials defines five independent elastic constants, which are the Young's modulus and Poisson's ratio in the y-z symmetry plane, Young's modulus and Poisson's ratio in the perpendicular direction and the shear modulus in the perpendicular direction.” [395] “This suggestion is correct considering the stacking sequence 1 laminate configuration distributes fibers equally in both the principal directions which are the main load bearing component in the composite materials and have equal stiffnesses in the x and y directions.”)

Regarding Claim 3: The reference discloses The method of claim 1 wherein the first set of one or more outputs of the FEA simulation comprises respective strain energy values for the plurality of finite elements. (Malik, “[0176] Sensitivity analysis is a tool employed in engineering problems to identify the influence of input parameters on the state variables such as displacements, stresses, strains and temperature etc. The result of sensitivity analysis is the identification of a limited set of state or input variables that have greater influence on the output of the system.”)

Regarding Claim 4: The reference discloses The method of claim 3 wherein the updating of the index values is further based on a strain energy threshold, and wherein the strain energy threshold is based on one or more of the strain energy values. (Malik. “[0313] The studies show that the thickness of the plate, number of layers, thickness of each individual layer, stacking sequence and type of material are some of the factors influencing the impact properties.  Also, some studies have been conducted with varying the impact energy by varying impactor mass or velocity.  Some other variables were studied in other researches, but the parameters that considered to effect the sensitivity coefficient are the material and geometric properties as explained above because the output parameter "absorbed energy" is related to the material and geometric properties of the plate and is not directly related although effected by the constraint conditions and the impactor properties and energy.”)

Regarding Claim 5: The reference discloses The method of claim 4 wherein the updating of the index values comprises: 
generating a first set of updated index values based on the strain energy threshold; 
adjusting the strain energy threshold based on the first set of updated index values; and 
generating a second set of updated index values based on the adjusted strain energy threshold. (Malik, “[0176] Sensitivity analysis is a tool employed in engineering problems to identify the influence of input parameters on the state variables such as displacements, stresses, strains and temperature etc. The result of sensitivity analysis is the identification of a limited set of state or input variables that have greater influence on the output of the system.”. [0535] After the error is acquired in Step 26, the artificial neural network may be trained by reducing an error in the predicted impact resistance calculated by the artificial neural network.  In Step 28, the error may be reduced by adjusting inputs and outputs of neurons in the artificial neuron network.  In particular, the error may be reduced by applying a variable weighting factor to each neuron in the artificial neural network to adjust an output of each neuron.  In other words, an output a neuron may be increased or decreased by a factor so as to increase or decrease the impact of the neuron's output within the next layer's processing.  The variable weighting factor may be any whole or fraction, positive or negative.”)

Regarding Claim 6: The reference discloses The method of claim 1 wherein the second set of one or more outputs of the FEA simulation comprises respective stress values for the plurality of finite elements. (Malik, “[0176] Sensitivity analysis is a tool employed in engineering problems to identify the influence of input parameters on the state variables such as displacements, stresses, strains and temperature etc. The result of sensitivity analysis is the identification of a limited set of state or input variables that have greater influence on the output of the system.”)

Regarding Claim 7: The reference discloses The method of claim 6 wherein the vectors are updated by minimizing a failure index that has a failure criterion other than maximum stress. (Malik, “[0176] Sensitivity analysis is a tool employed in engineering problems to identify the influence of input parameters on the state variables such as displacements, stresses, strains and temperature etc. The result of sensitivity analysis is the identification of a limited set of state or input variables that have greater influence on the output of the system.”. “[0535] After the error is acquired in Step 26, the artificial neural network may be trained by reducing an error in the predicted impact resistance calculated by the artificial neural network.  In Step 28, the error may be reduced by adjusting inputs and outputs of neurons in the artificial neuron network.  In particular, the error may be reduced by applying a variable weighting factor to each neuron in the artificial neural network to adjust an output of each neuron.  In other words, an output a neuron may be increased or decreased by a factor so as to increase or decrease the impact of the neuron's output within the next layer's processing.  The variable weighting factor may be any whole or fraction, positive or negative.” [0067] FIG. 11B illustrates mesh convergence with respect to maximum displacement. [0068] FIG. 11C illustrates mesh convergence with respect to maximum peak force.)

Regarding Claim 8: The reference discloses A method for refining a design of a fiber-reinforced component, wherein the design specifies a first shape of the component and a first orientation of a fiber of the component, the method comprising: 
providing a first set of one or more inputs to a Finite Element Analysis (FEA) simulation for a first execution of the FEA simulation, wherein the first set of one or more inputs is based on the first shape and the first orientation; (Malik. “[0041] In such a method, the input data of the composite material may include any of the following: a stacking sequence of layers in the composite material; a layer thickness; a number of layers in the composite material; an orientation angle of the layers in the composite material; and a material composition of the layers in the composite material.” “[0530] However, other data relating to the composite material may be input into the artificial neural network for computation that is required so as to predict an impact resistance of the composite material, as previously discussed.  For example, the artificial neural network may receive data relating to dimensional information of each layer in the composite material, dimensional information of the composite material as a whole, and/or the shape and structure of the composite material.”)
determining, by a computer system, a second shape of the component and a second orientation of the fiber based on a set of one or more outputs from the first execution of the FEA simulation; (Malik. “[0041] In such a method, the input data of the composite material may include any of the following: a stacking sequence of layers in the composite material; a layer thickness; a number of layers in the composite material; an orientation angle of the layers in the composite material; and a material composition of the layers in the composite material.” “[0530] However, other data relating to the composite material may be input into the artificial neural network for computation that is required so as to predict an impact resistance of the composite material, as previously discussed.  For example, the artificial neural network may receive data relating to dimensional information of each layer in the composite material, dimensional information of the composite material as a whole, and/or the shape and structure of the composite material.”)
providing a second set of one or more inputs to the FEA simulation for a second execution of the FEA simulation, wherein the second set of one or more inputs is based on the second shape and the second orientation; (Malik. “[0041] In such a method, the input data of the composite material may include any of the following: a stacking sequence of layers in the composite material; a layer thickness; a number of layers in the composite material; an orientation angle of the layers in the composite material; and a material composition of the layers in the composite material.” “[0530] However, other data relating to the composite material may be input into the artificial neural network for computation that is required so as to predict an impact resistance of the composite material, as previously discussed.  For example, the artificial neural network may receive data relating to dimensional information of each layer in the composite material, dimensional information of the composite material as a whole, and/or the shape and structure of the composite material.”)
 (Malik. “[0041] In such a method, the input data of the composite material may include any of the following: a stacking sequence of layers in the composite material; a layer thickness; a number of layers in the composite material; an orientation angle of the layers in the composite material; and a material composition of the layers in the composite material.” “[0530] However, other data relating to the composite material may be input into the artificial neural network for computation that is required so as to predict an impact resistance of the composite material, as previously discussed.  For example, the artificial neural network may receive data relating to dimensional information of each layer in the composite material, dimensional information of the composite material as a whole, and/or the shape and structure of the composite material.” Fig. 20 shows the iterative process of input data and training resulting in reduced error output data.)

Regarding Claim 9: The reference discloses The method of claim 8 wherein the first set of one or more inputs is based on respective index values for a plurality of finite elements of a physical design space, and wherein the index value for a finite element quantifies inclusion of the finite element in the component. (Malik. “[0295] In general, the sensitivity analysis is performed by varying one input variable at a time and observing its effect on the overall output.  Let's denote the independent variables or the input variables with Xi and the vector X denotes the set of these variables.”)

Regarding Claim 10: The reference discloses The method of claim 9, wherein the method further comprises computing, based on the index values, respective values of a Young's modulus property for finite elements along the longitudinal axis of the fiber, and wherein the first set of one or more inputs is based on the Young's modulus property values. (Malik, [216], “[0218] Hooke's law for transversely isotropic materials defines five independent elastic constants, which are the Young's modulus and Poisson's ratio in the y-z symmetry plane, Young's modulus and Poisson's ratio in the perpendicular direction and the shear modulus in the perpendicular direction.” “[0227] Where Yt, Yc, Xt, Xc represents the longitudinal tensile and compressive and transverse tensile and compressive strengths respectively while S.sub.12 and S.sub.23 represents the longitudinal and transverse shear strength.”)

Regarding Claim 11: The reference discloses The method of claim 10, wherein the method further comprises computing, based on the Young's modulus property values, respective directional stiffness values for the plurality of finite elements, and wherein the first set of one or more inputs is based on the directional stiffness values. (Malik, [216], “[0218] Hooke's law for transversely isotropic materials defines five independent elastic constants, which are the Young's modulus and Poisson's ratio in the y-z symmetry plane, Young's modulus and Poisson's ratio in the perpendicular direction and the shear modulus in the perpendicular direction.” [395] “This suggestion is correct considering the stacking sequence 1 laminate configuration distributes fibers equally in both the principal directions which are the main load bearing component in the composite materials and have equal stiffnesses in the x and y directions.”)

Regarding Claim 12: The reference discloses The method of claim 9 wherein the set of one or more outputs from the first execution of the FEA simulation comprises respective strain energy values for the plurality of finite elements. (Malik, “[0176] Sensitivity analysis is a tool employed in engineering problems to identify the influence of input parameters on the state variables such as displacements, stresses, strains and temperature etc. The result of sensitivity analysis is the identification of a limited set of state or input variables that have greater influence on the output of the system.”)

Regarding Claim 13: The reference discloses The method of claim 12 further comprising: updating the index values based on one or more of the strain energy values; and generating the second set of one or more inputs based on the updated index values. (Malik, “[0176] Sensitivity analysis is a tool employed in engineering problems to identify the influence of input parameters on the state variables such as displacements, stresses, strains and temperature etc. The result of sensitivity analysis is the identification of a limited set of state or input variables that have greater influence on the output of the system.”. [0535] After the error is acquired in Step 26, the artificial neural network may be trained by reducing an error in the predicted impact resistance calculated by the artificial neural network.  In Step 28, the error may be reduced by adjusting inputs and outputs of neurons in the artificial neuron network.  In particular, the error may be reduced by applying a variable weighting factor to each neuron in the artificial neural network to adjust an output of each neuron.  In other words, an output a neuron may be increased or decreased by a factor so as to increase or decrease the impact of the neuron's output within the next layer's processing.  The variable weighting factor may be any whole or fraction, positive or negative.”)

Regarding Claim 14: The reference discloses The method of claim 8 wherein the determining of the third shape is based on a contour plot that is generated based on the one or more outputs from the second execution of the FEA simulation. (Malik. “FIG. 10B illustrates a displacement contour at the instant of 1.6 msec at a kinetic energy level of zero.”)

Regarding Claim 15: The reference discloses The method of claim 8, wherein the one or more outputs from the second execution of the FEA simulation comprises respective stress values for the plurality of finite elements; and wherein the method further comprises: updating, based on the stress values, a vector specifying a direction of the fiber within a finite element; and generating a fiber map based on the updated vector; and wherein the determining of the third orientation of the fiber is based on the fiber map. (Malik. “[0209] FIG. 4 illustrates a layup plot and material orientation of the composite plate.  The layers are defined as symmetric about the middle plane, and hence only the half number of layers are defined and using the option in ABAQUS of symmetric plies.  The layers are defined such that the primary direction of fibers is coincident with the global x-axis, these layers and the orientation may be visualized as represented in FIG. 4.” Examiner notes: The plot of fibers represents the claimed fiber map.)

Regarding Claim 16: The reference discloses A method comprising: 
associating each of a plurality of finite elements of a physical design space with a respective index value that quantifies inclusion of the finite element in a fiber-reinforced component; (Malik. [357], “ABAQUS explicit solver was used to perform the finite element simulations to find the effect of variations in all the input variables one at a time on the absorbed impact energy.  The amount of energy absorbed varies significantly for the variations in the thickness of a single layer, number of layers, stacking sequence and the material properties that have significant effect were the tensile strength of the layer in the fiber direction, fracture toughness of the laminate in the tensile loading in the longitudinal direction and to some extent the elastic modulus of the transverse direction has effect on the absorbed impact energy.”)
associating, for each of the finite elements along a longitudinal axis of a fiber of the component, a respective vector specifying a direction of the fiber within the finite element; (Malik. [357], “ABAQUS explicit solver was used to perform the finite element simulations to find the effect of variations in all the input variables one at a time on the absorbed impact energy.  The amount of energy absorbed varies significantly for the variations in the thickness of a single layer, number of layers, stacking sequence and the material properties that have significant effect were the tensile strength of the layer in the fiber direction, fracture toughness of the laminate in the tensile loading in the longitudinal direction and to some extent the elastic modulus of the transverse direction has effect on the absorbed impact energy.”)
providing one or more inputs to a Finite Element Analysis (FEA) simulation for execution by the FEA simulation, the one or more inputs based on the index values and the vectors; and (Malik, [216], “[0218] Hooke's law for transversely isotropic materials defines five independent elastic constants, which are the Young's modulus and Poisson's ratio in the y-z symmetry plane, Young's modulus and Poisson's ratio in the perpendicular direction and the shear modulus in the perpendicular direction.”)
determining, by a computer system, a shape for the component and an orientation of the fiber based on one or more outputs of the FEA simulation. (Malik. “[0209] FIG. 4 illustrates a layup plot and material orientation of the composite plate.  The layers are defined as symmetric about the middle plane, and hence only the half number of layers are defined and using the option in ABAQUS of symmetric plies.  The layers are defined such that the primary direction of fibers is coincident with the global x-axis, these layers and the orientation may be visualized as represented in FIG. 4.”)

Regarding Claim 17: The reference discloses The method of claim 16 wherein the one or more inputs comprises respective directional stiffness values that are based on the respective index values. (Malik, [216], “[0218] Hooke's law for transversely isotropic materials defines five independent elastic constants, which are the Young's modulus and Poisson's ratio in the y-z symmetry plane, Young's modulus and Poisson's ratio in the perpendicular direction and the shear modulus in the perpendicular direction.” [395] “This suggestion is correct considering the stacking sequence 1 laminate configuration distributes fibers equally in both the principal directions which are the main load bearing component in the composite materials and have equal stiffnesses in the x and y directions.”)

Regarding Claim 18: The reference discloses The method of claim 17 wherein the one or more inputs further comprises data related to at least one of acoustics or thermal performance. (Malik. “[0179] Finite Element Methods are one of the best developed numerical tools for the structural analysis and the use of sensitivity analysis along with FEM has been quite common.  In a study from 1993, Noor and Shah [54] used the technique to estimate the sensitivity coefficients of unidirectional fiber-reinforced composites for the effective thermal and thermoelastic properties.”)

Regarding Claim 19: The reference discloses The method of claim 16 wherein the one or more outputs of the FEA simulation comprises respective strain energy values and respective stress values for the plurality of finite elements. (Malik. “[0184] Bezerra et al. [11] used ANN to predict the shear stress-strain behavior of carbon/epoxy and glass/epoxy fabric composites.  The authors used the multi-layered neural network model and demonstrated that about 80% of standard error of prediction was .gtoreq.0.9.  In their study, they considered the stress as a function of the orientation angle by layers, specimen of fiber and the shear strain.”)

Regarding Claim 20: The reference discloses The method of claim 16 wherein the determining of the shape is based on a contour plot generated from the one or more outputs of the FEA simulation, and wherein the determining of the orientation of the fiber is based on a fiber map generated from the one or more outputs of the FEA simulation. (Malik. “FIG. 10B illustrates a displacement contour at the instant of 1.6 msec at a kinetic energy level of zero.” “[0209] FIG. 4 illustrates a layup plot and material orientation of the composite plate.  The layers are defined as symmetric about the middle plane, and hence only the half number of layers are defined and using the option in ABAQUS of symmetric plies.  The layers are defined such that the primary direction of fibers is coincident with the global x-axis, these layers and the orientation may be visualized as represented in FIG. 4.” Examiner notes: The plot of fibers represents the claimed fiber map.)

Regarding Claim 21: The reference discloses A method comprising: 
(Malik, [216], “[0218] Hooke's law for transversely isotropic materials defines five independent elastic constants, which are the Young's modulus and Poisson's ratio in the y-z symmetry plane, Young's modulus and Poisson's ratio in the perpendicular direction and the shear modulus in the perpendicular direction.” [395] “This suggestion is correct considering the stacking sequence 1 laminate configuration distributes fibers equally in both the principal directions which are the main load bearing component in the composite materials and have equal stiffnesses in the x and y directions.”)
providing the respective directional stiffness values to a Finite Element Analysis (FEA) simulation for execution by the FEA simulation; (Malik. [357], “ABAQUS explicit solver was used to perform the finite element simulations to find the effect of variations in all the input variables one at a time on the absorbed impact energy.  The amount of energy absorbed varies significantly for the variations in the thickness of a single layer, number of layers, stacking sequence and the material properties that have significant effect were the tensile strength of the layer in the fiber direction, fracture toughness of the laminate in the tensile loading in the longitudinal direction and to some extent the elastic modulus of the transverse direction has effect on the absorbed impact energy.”)
identifying, from one or more outputs of the executed FEA simulation, respective strain energy values for each of the finite elements; and (Malik, “[0176] Sensitivity analysis is a tool employed in engineering problems to identify the influence of input parameters on the state variables such as displacements, stresses, strains and temperature etc. The result of sensitivity analysis is the identification of a limited set of state or input variables that have greater influence on the output of the system.”)
determining, by a computer system, a shape for a fiber-reinforced component and an orientation of a fiber of the component based on the respective strain energy values. (Malik. “[0209] FIG. 4 illustrates a layup plot and material orientation of the composite plate.  The layers are defined as symmetric about the middle plane, and hence only the half number of layers are defined and using the option in ABAQUS of symmetric plies.  The layers are defined such that the primary direction of fibers is coincident with the global x-axis, these layers and the orientation may be visualized as represented in FIG. 4.”)

Regarding Claim 22: The reference discloses The method of claim 21, wherein the method further comprises identifying, from the one or more outputs of the executed FEA simulation, respective stress values for each of the finite elements, and wherein the determining of the orientation of the fiber is further based on the respective stress values. (Malik, [216], “[0218] Hooke's law for transversely isotropic materials defines five independent elastic constants, which are the Young's modulus and Poisson's ratio in the y-z symmetry plane, Young's modulus and Poisson's ratio in the perpendicular direction and the shear modulus in the perpendicular direction.” [395] “This suggestion is correct considering the stacking sequence 1 laminate configuration distributes fibers equally in both the principal directions which are the main load bearing component in the composite materials and have equal stiffnesses in the x and y directions.”)
Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

7. 	All Claims are rejected.		

8. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	i)	Rassaian et al. U.S. Patent Publication No. 2012/0323538 which is related to the claimed invention in the field of composite fiber design.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saif A. Alhija whose telephone number is (571) 272-8635.  The examiner can normally be reached on M-F, 11:00-7:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F. Fernández Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Informal or draft communication, please label PROPOSED or DRAFT, can be additionally sent to the Examiners fax phone number, (571) 273-8635.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

SAA




September 30, 2021
/SAIF A ALHIJA/Primary Examiner, Art Unit 2128